Name: Commission Regulation (EEC) No 1835/90 of 29 June 1990 determining, for the period 1 July 1990 to 28 February 1991, the quantities of raw sugar produced in the French overseas departments benefiting from the refining aid referred to in Council Regulation (EEC) No 2225/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/ 130 . 6 . 90 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1835/90 of 29 June 1990 determining, for the period 1 July 1990 to 28 February 1991 , the quantities of raw sugar produced in the French overseas departments benefiting from the refining aid referred to in Council Regulation (EEC) No 2225/86 year, benefiting from the refining aid referred to in Regulation (EEC) No 2225/86 ; whereas it was not possible for all of those quantities to be refined in due time but, in being considered as working stock, those quantities are eligible to the refining aid for the 1990/91 marketing year ; whereas it is as a consequence appropriate to provide that the refining aid should be applied to those quantities by attributing them to the quantities fixed by Regulation (EEC) No 2089/89 for the 1989/90 marketing year ; Whereas the Management Comittee for Sugar has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector(1 ), as - last amended by Regulation (EEC) No 1069/89 (2), and in particular Article 9 (6) thereof, Having regard to Council Regulation (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalization of the price conditions with preferential raw sugar (3), and in particular the second subparagraph of Article 3 (2) thereof, Whereas Article 3 of Regulation (EEC) No 2225/86 provides for the granting of an aid for the raw sugar produced in the French overseas departments and refined in a refinery situated in the European regions of the Community within the limits of the quantities to be determined according to the regions of destination in question and separately according to origin ; whereas those quantities must be determined on the basis of a Community supply balance sheet for raw sugar ; Whereas the final production of the French overseas department of Reunion for the 1990/91 marketing year will not be definitively established until the end of January 1991 ; whereas in these circumstances provision should be made as a first step for an apportionment of the quantity which is sufficient to enable the refineries in question to be supplied during the period 1 July 1990 to 28 February 1991 . Whereas Commission Regulation (EEC) No 2089/89 0 determined the quantities of raw sugar produced in the French overseas departments for the 1989/90 marketing HAS ADOPTED THIS REGULATION : Article 1 The quantities of sugar referred to in Article 3 (2) of Regulation (EEC) No : 2225/86 shall be fixed for the period 1 July 1990 to 28 February 1991 in accordance with the Annex hereto. Article 2 For the quantities of raw sugar falling within the quantities referred to in the Annex to Regulation (EEC) No 2089/89 but for which refining took place as from 1 July 1990, the refining aid in force during the 1990/91 marketing year, by virtue of Article 3 of Regulation (EEC) No 2225/86 shall be applicable . Those quantities shall be attributed to the quantities laid down in the Annex to Regulation (EEC) No 2089/89 for the 1989/90 marketing year. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1990 . (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 114, 27. 4. 1989, p. 1 . 0 OJ No L 194, 17. 7. 1986, p. 7. (4) OJ No L 199, 13 . 7. 1989, p. 11 . No L 168/2 Official Journal of the European Communities 30 . 6 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX Quantities of raw cane sugar, expressed as 1 000 tonnes of white sugar Originating from the French overseas departments For refining In metropolitan France In Portugal In the United Kingdom In the other regions of the Community 1 . Reunion 181 10 9 0 2. Guadeloupe and Martinique 0 0 0 0